DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-14 and 16-19 are currently pending.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et al. (US 2003/0031438) which incorporates by reference Fukao et al. (US 6,211,931) in view of Tiao et al. (US 6,227,669) and in view of evidence provided by the Van der Waals Bond information sheet.
Regarding claims 1 and 10, Kambe (Paragraphs 160-162) teaches a polymer-inorganic particle blend, used in a layer of a display device (that also includes liquid crystal droplets) that allows the transmittance of light. The layer is disposed on transparent electrode 168. The polymer-inorganic particle blend (Paragraphs 74-81) can have a polymer ligand grafted to the particles either directly by a group on the polymer 
Kambe does not teach that the polymer of the polymer-dispersed liquid crystal layer bonds to the transparent electrode. However, Kambe does teach that the structure of the liquid crystal display can be that of Fukao (Paragraph 160), which is incorporated by reference in Kambe.
Fukao (Column 7, lines 10-58) teaches that when using a polymer-dispersed liquid crystal layer (18) in combination with a transparent electrode (12), a thin polymer monolayer (20) formed of the same polymer as the polymer-dispersed liquid crystal layer can be added to ensure adhesion of the polymer-dispersed liquid crystal layer. Such a polymer monolayer can be considered to be the base member. Given, that this layer bonds to the polymer-dispersed liquid crystal layer, the polymer-dispersed liquid crystal layer (coating layer) would be bound to the polymer monolayer base member on an outer surface. The display also includes transparent substrate 14 (Column 7, lines 10-58). The combination of layers 14, 16, 18 and 20 can be considered to be the upper part of the window. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polymer monolayer of Fukao between the 
Fukao (Column 8, lines 7-18) further teaches that the liquid crystal display element can be a transmission type display element with a light source disposed at the rear of the display element.
Kambe and Fukao do not detail the specifics of the light source. 
Tiao (Column 3, lines 1-18) teaches a light source for a transmission type LCD that can be a back light panel that comprises a plurality of organic light emitting diodes (OLED). The light source has low electrical consumption, long lifetime, low operation temperature and low fabrication cost. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to use the light source of Tiao, as the light source of Kambe and Fukao, in order to have a specific back light source that has low electrical consumption, long lifetime, low operation temperature and low fabrication cost. 
As stated above, the combination of layers 14, 16, 18 and 20 can be considered to be the upper part of the window (they form the outermost surface of the image viewing side of the display device where light is emitted). Using electrode 10 of Fukao (corresponding to electrode 168 of Kambe) as a reference, the combination of layers is at the external side of the display device. These layers in combination with the base and coating layers form the window above the plurality of organic light emitting diodes. Thus, the window is “on” the plurality of organic light emitting diodes, as used in the instant 
Regarding claims 2 and 11, the polymer monolayer base layer can be formed from the same polymer as the polymer of the polymer-dispersed liquid crystal layer.  These polymers (Kambe, Paragraphs 84-85) include many of the claimed polymers. 
Regarding claims 3 and 12, the polymers include thermoplastic polymers. As evidenced by the Van der Waals Bond information sheet, thermoplastic polymers also include van der Waal bonding within the polymer chain. Thus, the ligand would be secondarily bonded with the base member via van der Waals bonding.
Regarding claims 4 and 13, Kambe (Paragraph 57) teaches that the molecular weight of the polymer can be selected to vary the properties of the resulting composite. Thus, the molecular weight of the polymer is a matter of routine experimentation to achieve desired properties for the composite. Further, Kambe (Paragraph 238) teaches using a polymer with an average molecular weight of 250,000 Daltons (g/mol). 
Regarding claims 5 and 14, the particles can be formed of metal or metalloid oxides and can be either silica or alumina (Kambe, Paragraphs 99-124).
Regarding claims 7 and 16, the particles have an average diameter of less than about 500 nm and have good uniformity of size (Kambe, Paragraphs 103, 107 and 108).
Regarding claims 8 and 17, the polymer monolayer of Fukao has a thickness of 1 to 3 microns and the polymer-dispersed liquid crystal layer has a thickness of 10 to 20 microns (Fukao, Column 7, lines 10-58). 
Regarding claims 9 and 18, the polymer can be a block copolymer (Kambe, Paragraphs 93 and 94).
. 

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Kambe et al. (US 2003/0031438) does not teach the newly added limitation to claims 1 and 10 that the gap between the core particles grafted with the at least one polymer ligand is less than or equal to about 500 microns. However, Kambe teaches that the particles can be grafted to polymer side chains (Paragraph 81) and can be self-organized with a specific periodicity (Paragraph 96). The periodicity can be in the submicron scale (Paragph 67). A submicron periodicity would result in the gap between the particles being significantly less than 500 microns.
Applicants argue that the structure of the Kambe reference is different than the structure shown in Figures 3 and 5 of the instant application. However, the claim language is broad enough to encompass the structure of Kambe. There is no requirement that each particle be bound to different polymer ligands. Instead the claim is direct to a coating layer including core particles and at least one polymer ligand, the at least one polymer ligand being grafted onto surfaces of the core particles and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Due to amendments to the claims, the rejections from the November 2, 2020 Office Action are withdrawn and replaced by those presented above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




March 31, 2021